TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00465-CV


                                      In re Kenneth M. Best


                                         T. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-20-004884, THE HONORABLE AURORA MARTINEZ-JONES, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of T.C. The subject of this

proceeding is Kenneth M. Best, appellant’s attorney.

               Appellant filed her notice of appeal on September 10, 2021, and her brief was due

October 25, 2021. On October 29, 2021, we ordered counsel to file appellant’s brief no later than

November 4, 2021. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Kenneth M. Best shall appear in person before

this Court on Wednesday, December 1, 2021, at 1:30 p.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why he should not be held in contempt and have sanctions imposed
for his failure to obey our October 29, 2021 order. This order to show cause will be withdrawn

and Best will be relieved of his obligation to appear before this Court as ordered above if the Clerk

of this Court receives appellant’s brief on or before November 29, 2021.

               It is ordered on November 10, 2021.



Before Justices Goodwin, Baker, and Smith




                                                 2